Citation Nr: 1627665	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-31 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea with bronchial asthma.

[The issue as to whether an October 26, 2015 Board decision that denied retroactive educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) prior to July 11, 2007 contained clear and unmistakable error, is the subject of a separate Board decision.] 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on after a February 2016 decision by the Department of Veterans Affairs (VA) Appeals Management Center (referred to herein as the Agency of Original Jurisdiction (AOJ)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In October 2015, the Board remanded the Veteran's claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability, for additional development.  After this development was completed, the Board instructed the AOJ to re-adjudicate the Veteran's claim.  If (and only if) the benefit sought on appeal was not granted, the AOJ was instructed to issue a supplemental statement of the case to the Veteran and give him an opportunity to respond before remitting the claim to the Board for further appellate review.

While the Veteran's claim was in remand status, the AOJ issued a February 2016 rating decision wherein service connection for obstructive sleep apnea with bronchial asthma was granted, and a 50 percent rating was assigned thereto, effective March 30, 2011.

For reasons unknown to the Board, the AOJ simultaneously issued a February 2016 supplemental statement of the case wherein it denied entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea with bronchial asthma.  In March 2016, the Veteran submitted a letter wherein he disagreed with the February 2016 supplemental statement of the case.

The claim pending before the Board, at the time of the October 2015 remand, concerned entitlement to service connection for obstructive sleep apnea.  Thus, the benefit sought on appeal was service connection.  While the Veteran's claim was in remand status, this benefit was granted in the February 2016 rating decision.  Consequently, this claim is no longer pending before VA.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board can find no mechanism by which the AOJ properly issued a supplemental statement of the case addressing the issue of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea with bronchial asthma.  That being said, the AOJ did issue such a supplemental statement of the case.  

Based on the above, the Board finds that the simultaneously issued February 2016 rating decision and supplemental statement of the case represent a singular decision granting service connection for obstructive sleep apnea with bronchial asthma and assigning an initial 50 percent rating thereto.  This collated decision is, effectively, a rating decision to which the Veteran timely submitted a notice of disagreement in March 2016.

To date, the AOJ has not issued a statement of the case in response to the March 2016 notice of disagreement with respect to the claim of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea with bronchial asthma.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  As such, the Board must remand this claim in order for the AOJ to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such claim by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

With respect to the issue of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea with bronchial asthma, the AOJ must issue to the Veteran a statement of the case and notification of his appellate rights.  The AOJ must inform the Veteran that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  If the Veteran perfects an appeal as to the issue of entitlement to an initial rating in excess of 30 percent for obstructive sleep apnea with bronchial asthma, it must be certified to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

